RYMER, Circuit Judge,
dissenting.
I would affirm. The district court did not abuse its discretion by declining to hold an evidentiary hearing. The same judge presided over all phases of the case. The district court inquired into the circumstances of the mistrial and elicited an explanation from the prosecutor regarding his conduct. The prosecutor, as an officer of the court, explained why he did what he did. The district judge, who observed events in real-time, accepted the prosecutor’s explanation. I would defer to that decision because “the district court was uniquely positioned to evaluate the prosecutor’s conduct.” United States v. Hagege, 437 F.3d 943, 953 (9th Cir.2006).
I also read the record differently from the majority. In context, the prosecutor’s statement—made after the mistrial had been granted—that the case was “floundering” was not an admission of weakness, but mis-directed sarcasm related to a supposed lack of balance in Rule 16’s discovery obligations. While the district court initially observed that the trial was on a “rocky road so far,” upon reflection, the *550court concluded that there was likely no error or that any error was harmless. Rodriguez was arrested with approximately 16.95 kilograms of cocaine hidden throughout his vehicle. The government had a strong case and the trial was unremarkable.
The district court observed the relevant events, held two hearings on the matter, probed the prosecutor about his actions, and determined that there was no intent to provoke a mistrial. In this case, no more was required.